Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
             Claims 1-19 are under consideration in this application.  
             Claim 20 is held withdrawn from consideration as being drawn to nonelected subject matter 37 CFR 1.142(b). 
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on September 8, 2021 is acknowledged. 
The restriction requirement is deemed sound and proper and is hereby made final.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Jones et al. (US Patent no. US 8,071,623) and Foley et al. (US Patent no. 8,436,185) as applied to claims 1-19 above, and further in view of Czarnik et al. (US Patent no. 9,023,868), Pandya et al. (US Patent no. 9,145,390), Foster et al.I (US 6,334,997), II (US 2004/0253180), Foster (TIPS, 1984, 524-527), Fisher et al. (Current opinion in Drug Discovery & Development 2006 9(1) 101-109), Wade (Chemico-Biological Interactions 117 (1999) 191-217) and Blake (J of Pharm. Sci., 64 (3), 1975, 367-391) .
Jones et al. and Foley et al. disclose nirapib and its salts.  Note compound of formula (IV) wherein R1 is hydrogen in column 5, lines 15-26, of Jones et al. no.1 and compound of formula (I) in column 4, lines 19-30, of Foley et al. therein.  Further, Czarnik et al. and Pandya et al. recite that analogous compounds in the deuterated form are well known drugs that have potent activity in treating cancers.  Note, for example, column 2, lines 38-67, of Czarnik et al. therein.  The difference between the prior art and the instant claims is that compounds of the prior art contains a natural mixture of hydrogen and deuterium on the compounds while the instant compounds contain deuterium at certain positions with an enriched deuterium attached at numerous positions on the compounds. Moreover, Foster teaches on pages 525-526 that deuteration at appropriate positions of a drug molecule can produce an isotope effect, thus altering metabolic or resulting in an metabolic switch.  Foster et al. I, II teach that deuteration of drugs, i.e., replacement of hydrogen with deuterium, enhances potency and duration of action.  i.e., the presence of a single neutron in deuterium versus the absence of a neutron in protium.  It is well recognized in the art that because deuterium and hydrogen exhibit identical chemical properties, a parent compound must be deuterated at strategic positions so that an isotope effect is observed.  See Wade page 193.  Without an isotope effect, the deuterated compound behaves not differently from the parent compound.  Note Fisher et al. on page 104.
              It is believed that one having ordinary skill in the art before the effective filing date of the claimed invention would have found the claimed compounds prima facie obvious by the disclosure of the non-deuterated forms arrive at the deuterated forms in view of the combination of the ancillary references reciting that deuteration results on enhancement of a known drug's efficacy, activity and duration of action. Foster et al. I in column 11, the last line, recite that deuteration applies to all drugs.   The motivation to make these compounds is their close structural similarities to the disclosed compound and that the deuterated drug would be expected to have a change in pharmacokinetics as suggested by Foster et al. I,II.  Therefore, one having ordinary skill in possession of Jones et al. and Foley et al. compounds is tantamount to be in possession of deuterium compounds because Blake et al. teach that deuterium enhancement is a routine process in drug preparation for biological testing and studies.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
a.	level of skill and knowledge in the art
The artisans synthesizing applicants’ currently claimed compounds must be in possession of all the starting materials and procedures of how to make them.  The instant specification fails to provide any description for any compound within the genus where any carbon is replaced by 13C.
Synthetic organic chemistry is quite unpredictable (In re Marzocchi and Horton 169 USPQ at 367 ¶ 3).  The following excerpt is taken from Dörwald, (Dörwald, F. Zaragoza.  Side Reactions in Organic Synthesis: A Guide to Successful Synthesis Design, Weinheim: WILEY-VCH Verlag GmbH & Co. KGaA, 2005, Preface) which has extreme relevance to the synthesis of compounds
	“Most non-chemists would probably be horrified if they were to learn how many attempted syntheses fail, and how inefficient research chemists are.  The ratio of successful to unsuccessful chemical experiments in a normal research laboratory is far below unity, and synthetic research chemists, in the same way as most scientists, spend most of their time working out what went wrong, and why.
Despite the many pitfalls lurking in organic synthesis, most organic chemistry textbooks and research articles do give the impression that organic reactions just proceed smoothly and that the total synthesis of complex natural products, for instance, is maybe a labor-intensive but otherwise undemanding task.  In fact, most syntheses of structurally complex natural products are the result of several years of hard work by a team of chemists, with almost every step requiring careful optimization.  The final synthesis usually looks quite different from that originally planned, because of unexpected difficulties encountered in the initially chosen synthetic sequence.  Only the seasoned practitioner who has experienced for himself the many failures and frustrations which the development (sometimes even the repetition) of a synthesis usually implies will be able to appraise such work.
	Chemists tend not to publish negative results, because these are, as opposed to positive results, never definite (and far too copious).”

	In the instant case, not only chemical synthesis of any particular compound as currently claimed, how to make and maintain a carbon 13 labeled is essential to the claims for which no description was found.
b.	predictability of the field of endeavor
	One having ordinary skill is the art is well aware of that chemistry is very unpredictable (see Dörwald supra).

c.	Actual reduction to practice
	No compounds with a 13C for the scope of the claims are described.

d.	Disclosure of drawings or structural formulas
	none for claim 1.

e.	Sufficient relevant identifying characteristics
	i.	structural delineation
		No compounds having a 13C are described.

	ii.	chemical properties/physical properties
		No compounds having a 13C are described.

	iii.	functional characteristics based on known function/structure relationship
		No compounds having a 13C are described.

f.	explicit process of making
13C with any of the carbon atoms.  None of the starting materials for the instant scope (claim 1) or how to maintain a 13C at an exchangeable position is found in the specification.	
            Based on detailed survey and analysis of above, the conclusion of lacking sufficient description for the claims, especially the elected subgenus is lacking.
Claims 1-19 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for preparation of the deuterated compounds, does not reasonably provide enablement for compounds having a carbon optionally replaced by a 13C.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916), where the Supreme Court looked to whether the experimentation needed to practice an invention was undue or unreasonable. Id. An invention must be described so that any person skilled in the art can make and use the invention without undue experimentation.  In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).  As stated in the MPEP 2164.01(a) “There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  The analysis must consider all the evidence related to each of these factors, and any conclusion of nonenablement must be based on the evidence as a whole. Id. at 740, Id. at 1407.  The factors to be considered herein are those set forth as  the In re Wands, 8 USPQ 2nd 1400 (1988) decision.

Nature of invention 
The claims are drawn to compounds of formula of claim 1, wherein any and all of the carbons can be replaced by a 13C. 

Breadth of the claims
The scope of any and all of the 13C at any position is labeled with a radiolabeled carbonis very broad and no known process were disclosed for such breadth.  The specification does not provide any of starting materials nor how to maintain a 13C.
	
The state of the art and predictability 

 Absent of necessary starting material or how to obtain stable isotope replacement at all positions in the formula of claim 1, the specification lacks support for the claimed scope especially, no compounds that fall within the claims have  made.

Level of ordinary skill

It is well recognized in the art that because carbon and carbon-13 exhibit identical chemical properties, a parent compound must be labeled at strategic positions so that an isotope effect is observed.  Without an isotope effect, the labeled compound behaves not differently from the parent compound from the parent compound . Without such information, there is no guidelines as to whether any demarcation by "dosage" can be attributed to a carbon 13 labeled compound.

            Amount of experimentation/guidance

No starting material or process of making the scope of claim 1.  No pharmacokinetic data as to show that which strategically labeled compound is novel or unobvious because of a isotope-metabolic effect as to provide guidance in dosage of treatment or composition.

           Working examples 

No compounds the fall within any of the claims have been made or provided with 
pharmaco-kinetic testing at any position can be achieved, the specification lacks sufficient 
support for the claims

                                           Conclusion        
No claim is allowed.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaoja Anna Jiang can be reached on 20627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICIA L MORRIS/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        

plm
September 15, 2021